Case: 4:20-cr-00247-AGF-DDN Doc. #: 13 Filed: 05/20/20 Page: 1 of 3 PageID #: 38
                                                                                           FILED
                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                                                                        MAY 20 2020
                                     EASTERN DIVISION                                 U. S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
                                                                                             ST.LOUIS
 UNITED STATES OF AMERICA,                             )
                                                       )
                        Plaintiff,                     )
                                                       )      No.
 vs.                                                   )
                                                       )
 ANDRE WHITFIELD, and                                  )
                                                                 4:20CR00247 AGF/DDN
 CHERRI BARTON,                                        )
                                                       )
                        Defendants.
                        }
                                                       )

                                            INDICTMENT

                                             COUNT ONE

 The Grand Jury charges that:

       On or about April 21, 2020, in the City of St. Louis, within the Eastern District of Missouri,
                                      )
                                          ANDRE WHITFIELD, and
                                          CHERRI BARTON,
 the Defendants herein, aiding and abetting each other, with intent to cause death and serious bodily

 harm, took from the person and presence of another, by force, violence, and intimidation, a motor

 vehicle, that is, a 2004 Pontiac Grand Prix, that had been transported in interstate commerce.

        In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

 Title 18, United States Code, Section 2119(1 ).

                                            COUNT TWO

 The Grand Jury further charges that:

       On or about April 21, 2020, in the City of St. Louis, within the Eastern District of Missouri,

                                           ANDRE WHITFIELD,
 the Defendant herein, knowingly possessed and brandished a firearm in furtherance of a crime of

 violence for which he may be prosecuted in a court of the United States, that is, armed carjacking
                                '-


 as charged in Count One.
Case: 4:20-cr-00247-AGF-DDN Doc. #: 13 Filed: 05/20/20 Page: 2 of 3 PageID #: 39


         In violation of Title 18, United States Code, Sections 924(c)(1 ), and punishable under Title

 18, United States Code, Section 924(c)(l)(A)(ii).

                                          COUNT THREE

 The Grand Jury further charges that:

       On or about May 13, 2020, in St. Louis County, within the Eastern District of Missouri,

                                        ANDRE WHITFIELD, and
                                         CHERRI BARTON,
                           ·,

 the Defendants herein, aiding and abetting each other, with intent to cause death and serious bodily

 hann, took from the person and presence of another, by force, violence, and intimidati~n, a motor

 vehicle, that is, a 2010 Toyota Corolla, that had been transported in interstate commerce.

         In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

 Title 18, United States Code, Section 2119(1).

                                           COUNT FOUR

 The Grand Jury further charges that:

       On or about May 13, 2020, in St. Louis County, within the Eastern District of Missouri,

                                        ANDRE WHITFIELD, and
                                        CHERRI BARTON,
· the Defendants herein, aiding and abetting each other, knowingly possessed and brandished a

 firearm in furtherance of a crime of violence for which they may be prosecuted in a court of the

 United States, that is, a.rrlled carjacking as charged in Count Three.

        In violation of Title 18, United States Code, Sections 924(c)(1) and 2, and punishable under

 Title 18, United States Code, Section 924(c)(1 )(A)(ii).

                                            COUNT FIVE

 The Grand Jury further charges that:

       On or about May 13, 2020, in St. Louis County, within the Eastern District of Missouri,

                                        ANDRE WIDTFIELD, and
Case: 4:20-cr-00247-AGF-DDN Doc. #: 13 Filed: 05/20/20 Page: 3 of 3 PageID #: 40


                                      CHERRI BARTON,
 the Defendants herein, aiding and abetting each other, knowingly possessed one or more firearms,

 knowing they had previously been convicted in a court of law of one or more crimes punishable

 by a term of imprisonment exceeding one year, and each firearm previously traveled in interstate

 or foreign commerce during or prior to being in defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(l) and 2, and punishable under

 Title 18, United State Code, Section 924(a)(2).




                                                            A TRUE BILL


                                                            FOREPERSON
 JEFFREY B. JENSEN
 United States Attorney



 CASSANDRA J. WIEMKEN, #91586KY
 Assistant United States Attorney
